Citation Nr: 1823975	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  18-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of the Department of Veterans Affairs (VA).

On the Veteran's January 2018 Form 9 Substantive Appeal, he requested a videoconference hearing before the Board.  However, in a subsequent February 2018 statement he withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

Hepatitis C was not manifest in service and is not otherwise attributable to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38  C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notably, hepatitis C is not identified as a "chronic" disease under 38 U.S.C §1101 and listed under 38 C.F.R. § 3.309 (a).  As a result, the provisions of 38 CFR 3.303 (b) are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Specific to hepatitis C, several risk factors have been recognized by VA. These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section I.2.e (Risk Factors for HBV and HBC).  These provisions also state that that, "[d]espite the lack of any scientific evidence to document transmission of [hepatitis C] with air gun injectors, it is biologically possible." Id.

The Veteran's primary assertion has been that he contracted hepatitis C as a result of inoculations by multi-use jet air injectors.  After a review of service records, the Board concedes that the Veteran received these "air-gun" inoculations during service.  In the Veteran's May 2017 Notice of Disagreement, he references tattoos and "possible needles that were dirty" that could have "enhanced the spread."  It is unclear if the Veteran is asserting that he received tattoos or used additional "dirty needles" in service.  

Service treatment records do not contain any relevant complaints, symptoms, treatment, or diagnoses of hepatitis C.  There is no record of the Veteran receiving a tattoo in service.

VA treatment records beginning in 2016, after the Veteran was released from prison, indicate that the Veteran reported a history of intravenous drug use prior to incarceration in August 1992.  

The Veteran submitted a December 2017 review of the prevalence of hepatitis C in Vietnam Era Veterans, composed by a VA Staff Hepatologist.  It reviews the various risk factors that may be associated with the prevalence of hepatitis C in Vietnam era Veterans.  It notes that "risk of transmission of hepatitis C by multiple dose injections is the subject of ongoing research."  Notably, this review is not specific to the Veteran's claims file, to include his relevant medical history, but rather a look at hepatitis C infections among all Vietnam era Veterans.

A January 2018 VA medical opinion was issued regarding the etiology of the Veteran's hepatitis C.  After a review of the Veteran's claims file, including his medical history and lay statements, the examiner concluded that the Veteran's hepatitis C was less likely than not related to his service, to include air-gun inoculations.  Rather, the examiner found that the "most likely etiology" was the Veteran's history of intravenous drug use, including the use of heroin.  The examiner notes that "air-gun inoculation has not been found in the evidence-based medical literature as a risk factor for infection with hepatitis C."  In reaching this conclusion, the examiner cites a variety of medical literature.  

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the January 2018 VA medical opinion that the Veteran's hepatitis C is not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 383 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds this medical opinion to be highly probative as it is well supported by a rationale focusing on the Veteran's medical history and specific risk factors.  The Board finds it to be significantly more probative than the review submitted by the Veteran regarding the general prevalence of hepatitis C in Vietnam era Veterans.  In addition, the Veteran has not submitted any contravening private medical opinions supporting his contention. 

The Veteran has consistently asserted that his current hepatitis C disability is related to his in-service air-gun inoculations.  With respect to the Veteran's assertion,  the January 2018 VA examiner specifically concluded that it was more likely related to the Veteran's post-service intravenous drug use.  The Veteran has provided no probative evidence to the contrary outside of his lay assertions.  There is no probative evidence of record that the air-gun vaccinations exposed the Veteran to hepatitis C.

The Board recognizes that the Veteran is competent to describe past injuries and his history of symptomatology.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Here, the Veteran is competent to report that he received air gun or jet injector inoculations in service.  This was a common practice, and the VA has conceded that he received inoculations this way.  However, the Veteran is not competent to report as to the etiology of his diagnosed hepatitis C and the Board finds the probative medical evidence of record, specifically the January 2018 VA medical opinion, to be significantly more probative.

When all the evidence is considered, for the reasons explained above, the Board finds that the evidence weighs against finding that the Veteran's hepatitis C was transmitted by jet air injectors in service, or is otherwise related to service.  In this case, the Board finds that service connection for hepatitis C is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


